 



Exhibit 10.18
EXECUTION COPY
CONSULTING AND NON-COMPETITION AGREEMENT
This Consulting Agreement (this “Agreement”) is entered into as of January
 _____, 2008 (the “Effective Date”), by and between Isolagen, Inc., a Delaware
corporation (the “Company”), and Nicholas L. Teti (the “Consultant”).
WHEREAS, the Consultant currently serves as the Company’s Chairman and Chief
Executive Officer pursuant to that certain Employment Agreement, dated as of
June 5, 2006 between the Company and the Consultant (the “Employment
Agreement”); and
WHEREAS, the Company desires that the Consultant serve as the Company’s
Non-Executive Chairman of the Board and member of its Board of Directors, and
provide additional services to the Company as an independent contractor; and
WHEREAS, the Consultant desires to serve as the Company’s Non-Executive Chairman
of the Board and member of its Board of Directors, and provide such additional
services as an independent contractor; and
WHEREAS, the Company and the Consultant desire that the Employment Agreement be
terminated and superseded; and
NOW, THEREFORE, in consideration of the mutual representations, promises and
agreements contained herein, the adequacy and sufficiency of which are hereby
acknowledged, the Company and the Consultant hereby agree as follows:
1. Term of Agreement. The Company hereby engages the Consultant as a consultant,
subject to the terms and conditions hereof, for the period commencing as of the
Effective Date and ending on June 30, 2009 (the “Term”), except as the Term may
be extended by mutual written agreement of the parties hereto. The period during
which the Consultant is performing services under this Agreement shall be
referred to herein as the “Consulting Period.”
2. Consulting Services. During the Consulting Period, the Consultant shall
perform consulting services for the Company and its subsidiaries. Such
consulting services are anticipated to include working with Company management
at a strategic level with respect to the Company’s development and product
acquisition activities, capital structures, investor relations and reduction of
production costs, and to follow up on clinical trials. The Consultant will
devote such business time as is necessary or desirable to accomplish his duties
and responsibilities under this Agreement.

 

 



--------------------------------------------------------------------------------



 



3. Independent Contractor.
(a) The Consultant shall perform the consulting services described in
Section 2 as an independent contractor without the power to bind or represent
the Company for any purpose whatsoever. Nothing herein contained shall be
construed to constitute the parties hereto as partners or as joint venturers, or
either as agent of the other, or as employer and employee. The Consultant shall
not present himself as an employee of the Company or any of its affiliates.
(b) The Consultant shall not be entitled to participate in any employee benefit
plans maintained by on behalf of the Company or any of its affiliates during the
Consulting Period. The Consultant hereby acknowledges his separate
responsibility for all federal and state withholding taxes, Federal Insurance
Contribution Act taxes, workers’ compensation and unemployment compensation
taxes and business license fees, if applicable.
(c) Subject only to such specific limitations as are contained in this
Agreement, the manner, means, details or methods by which the Consultant
performs his obligations under this Agreement shall be solely within the
discretion of the Consultant. The Company shall not have the authority to, nor
shall it, supervise, direct or control the manner, means, details or methods
utilized by the Consultant to perform his obligations under this Agreement and
nothing in this Agreement shall be construed to grant the Company any such
authority.
4. Compensation.
(a) Consulting Fee. In remuneration for the consulting services to be performed
under this Agreement by the Consultant during the Consulting Period, the
Consultant shall receive an annual consulting fee equal to one hundred thousand
dollars ($100,000) (the “Consulting Fee”), payable no less frequently than
monthly in arrears. The Consulting Fee shall be in addition to, and not in lieu
of, those fees or other remuneration to which the Consultant may be entitled
pursuant to Company policies in his position of Non-Executive Chairman and
member of the Board of Directors.
(b) Outstanding Equity Awards. The Company and the Consultant acknowledge and
agree that (x) the stock option grant relating to an aggregate of 2,000,000
shares of the Company’s Common Stock and (y) the stock option grant relating to
an aggregate of 500,000 shares of the Company’s Common Stock, in each case
previously awarded by the Company to the Consultant effective June 5, 2006,
shall (i) remain in full force and effect, (ii) continue to be governed by the
original terms of the applicable stock option grant agreements between the
Company and the Consultant, and (iii) continue to vest in accordance with the
original terms of such agreements.

 

 



--------------------------------------------------------------------------------



 



(c) Severance Pay. The Consultant acknowledges and agrees that he is not
entitled to any severance or termination pay or benefits under Section 4 of the
Employment Agreement.
(d) 2007 Bonus. The Company agrees that notwithstanding the termination of the
Employment Agreement, the Consultant remains eligible for an Annual Bonus (as
defined in Section 2(c) of the Employment Agreement) with respect to the
Company’s 2007 fiscal year.
5. Expenses. The Company shall pay or reimburse the Consultant for all
reasonable expenses incurred by the Consultant in connection with the
performance of his services under this Agreement including, without limitation,
travel and lodging expenses, consistent with Company expense policies following
receipt of appropriate documentation; provided, however, for all periods
commencing as of the Effective Date the Company shall not provide, or reimburse
the Consultant for, the use of an automobile or membership fees or dues payable
in respect of the Consultant’s members in private clubs or professional
associations or organizations.
6. Santa Barbara Office. The Company and the Consultant acknowledge and agree
that the office currently maintained by the Company in Santa Barbara, California
area shall be sublet as soon as practicable following the Effective Date and
each party agrees to cooperate fully with the other to effect such sublease.
7. Termination. During the Term, this Agreement and the Consulting Period may be
terminated at any time by the Company or the Consultant upon 30 days’ prior
written notice to the other party. In the event of the termination of this
Agreement pursuant to this Section 7, the Company’s obligations under Section
4(a) shall cease, effective on the effective date of such termination. Following
the termination of this Agreement and the Consulting Period for any reason, the
Consultant shall be entitled to purchase any or all of the vested stock options
described in Section 4(b) on the terms and conditions set forth in the
applicable stock option agreements between the parties. The Consultant agrees
that as of or following the termination of this Agreement and the Consulting
Period for any reason or for no reason, he shall immediately resign as
Non-Executive Chairman of the Company and member of the Company’s Board of
Directors if so requested by the Company.

 

 



--------------------------------------------------------------------------------



 



8. Non-Competition. During the period of the Consultant’s services hereunder,
the Consultant shall not, within any state or foreign jurisdiction in which the
Company or any subsidiary of the Company is then providing services or products
or marketing its services or products (or engaged in active discussions to
provide such services), or within a 50-mile radius of any such state or foreign
jurisdiction, directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any business engaged in by the Company (unless the Board of Directors shall have
authorized such activity and the Company shall have consented thereto in
writing). The term “business engaged in by the Company” shall mean the
development and commercialization of autologous fibroblast system technology for
application in, among other therapies, dermatology, surgical and post-traumatic
scarring, skin ulcers, cosmetic surgery, periodontal disease, reconstructive
dentistry, vocal chord injuries, urinary incontinence, and digestive and
gastroenterological disorders and other applications relating to the market for
autologous fibroblast or UMC cells and the five derivative cell lines:
osteoblast, chondroblast, fibroblast, adipocyte, and neuroectoderm. Investments
in less than five percent of the outstanding securities of any class of a
corporation subject to the reporting requirements of Section 13 or Section 15(d)
of the Securities Exchange Act of 1934, as amended, shall not be prohibited by
this Section 8. The Company understands and acknowledges that the Consultant
will become employed by Den-Mat Holdings, LLC as its Chief Executive Officer at
or about the commencement of the Consulting Period and agrees that, as of the
Effective Date, such employment is not in violation of this Section 8.
9. Confidential Information; Non-Solicitation. The parties hereto recognize that
a major need of the Company is to preserve its specialized knowledge, trade
secrets, and confidential information. The strength and good will of the Company
is derived from the specialized knowledge, trade secrets, and confidential
information generated from experience with the activities undertaken by the
Company and its subsidiaries. The disclosure of this information and knowledge
to competitors would be beneficial to them and detrimental to the Company, as
would the disclosure of information about the marketing practices, pricing
practices, costs, profit margins, design specifications, analytical techniques,
and similar items of the Company and its subsidiaries. The Consultant
acknowledges that the proprietary information, observations and data obtained by
him while employed by the Company and during the Consulting Period concerning
the business or affairs of the Company are the property of the Company. By
reason of his having been a senior executive of the Company and through his
providing services under this Agreement, the Consultant has or will have access
to, and has obtained or will obtain, specialized knowledge, trade secrets and
confidential information about the Company’s operations and the operations of
its subsidiaries, which operations extend throughout the United States. For
purposes of this Section 9, “the Company” shall mean the Company and each of its
controlled subsidiaries. Therefore, the Consultant hereby agrees as follows,
recognizing that the Company is relying on these agreements in entering into
this Agreement:

 

 



--------------------------------------------------------------------------------



 



(a) The Consultant will not use, disclose to others, or publish or otherwise
make available to any other party any inventions or any confidential business
information about the affairs of the Company, including but not limited to
confidential information concerning the Company’s products. “Confidential
Information” shall include commercial or trade secrets about Company’s products,
methods, engineering designs and standards, analytical techniques, technical
information, customer information, employee information, or financial and
business records, any of which contains proprietary information created or
acquired by the Company and which information is held in confidence by Company.
Confidential Information does not include information which: (x) becomes
generally available to the public, unless said Confidential Information was
disclosed in violation of a confidentiality agreement; or (y) becomes available
to the Consultant on a non-confidential basis from a source other than the
Company or its agents, provided that such source is not bound by a
confidentiality agreement with the Company.
(b) During the Term and for 12 months thereafter, the Consultant will not
directly or indirectly through another entity (x) induce any employee of the
Company to leave the Company’s employ (unless the Board of Directors shall have
authorized such employment and the Company shall have consented thereto in
writing) or in any way interfere with the relationship between the Company and
any employee thereof or (y) tortiously interfere with the Company’s business
relationship with any customer, supplier, licensee, licensor or other business
relation of the Company.
10. Representations.
(a) The Consultant hereby represents and warrants to the Company that as of the
Effective Date: (x) the execution, delivery and performance of this Agreement by
the Consultant do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Consultant is a party or by which he is bound, and (y) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Consultant, enforceable in accordance
with its terms. The Consultant hereby acknowledges and represents that he has
consulted with legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.
(b) The Company hereby represents and warrants to the Consultant that (x) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound; and (y) upon the execution and delivery of this
Agreement by the Consultant, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

 

 



--------------------------------------------------------------------------------



 



11. Indemnification. The Company will indemnify (and advance the costs of
defense of) and hold harmless the Consultant (and his legal representatives) to
the fullest extent permitted by the laws of the state in which the Company is
incorporated, as in effect at the time of the subject act or omission, or by the
Certificate of Incorporation and Bylaws of the Company, as in effect at such
time or on the date of this Agreement, whichever affords greater protection to
the Consultant, and the Consultant shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its executive officers and directors, against all judgments, damages,
liabilities, costs, charges and expenses whatsoever incurred or sustained by him
or his legal representative in connection with any action, suit or proceeding to
which he (or his legal representatives or other successors) may be made a party
by reason of his performing services under this Agreement or having been an
officer or director of the Company or any of its subsidiaries except that the
Company shall have no obligation to indemnify Consultant for liabilities
resulting from conduct of the Consultant with respect to which a court of
competent jurisdiction has made a final determination that Consultant committed
gross negligence or willful misconduct to the extent such a determination was
made by the court in determining liability.
12. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes any prior agreement or understanding, including without
limitation the Employment Agreement, which is as of the Effective Date
terminated and of no further legal force or effect, provided that the Company
shall pay or provide the Consultant any accrued but unpaid compensation earned
pursuant to the Employment Agreement through the Effective Date (such as accrued
and unpaid salary) and the Employee’s vested benefits under Company employee
benefit plans, programs, and policies other than equity or cash incentive
programs, in each case in accordance with the terms of such plans, programs and
policies and the Employment Agreement.
13. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Consultant and by his personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees and by the Company and its respective successors and assigns.
14. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered, when delivered by courier or overnight express
service or five days after having been sent by certified or registered mail,
postage prepaid, addressed (x) if to the Consultant, to the Consultant’s address
set forth in the records of the Company, or if to the Company to Office of the
General Counsel, Isolagen, Inc., 405 Eagleview Blvd., Exton, Pennsylvania 19341
or (y) to such other address as any party may have furnished to the other
parties in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt thereof.

 

 



--------------------------------------------------------------------------------



 




15. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of California without regard to any conflict of laws
principles.
16. Severability. In case any one or more of the provisions or part of a
provision contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall be deemed not to affect any
other jurisdiction or any other provision or part of a provision of this
Agreement, nor shall such invalidity, illegality or unenforceability affect the
validity, legality or enforceability of this Agreement or any provision or
provisions hereof in any other jurisdiction; and this Agreement shall be
reformed and construed in such jurisdiction as if such provision or part of a
provision held to be invalid or illegal or unenforceable had never been
contained herein and such provision or part reformed so that it would be valid,
legal and enforceable in such jurisdiction to the maximum extent possible. In
furtherance and not in limitation of the foregoing, the Company and the
Consultant each intend that the covenants contained in Sections 8 and 9 shall be
deemed to be a series of separate covenants, one for each and every state of the
United States and any foreign country set forth therein. If, in any judicial
proceeding, a court shall refuse to enforce any of such separate covenants, then
such unenforceable covenants shall be deemed eliminated from the provisions
hereof for the purpose of such proceedings to the extent necessary to permit the
remaining separate covenants to be enforced in such proceedings. If, in any
judicial proceeding, a court shall refuse to enforce any one or more of such
separate covenants because the total time, scope or area thereof is deemed to be
excessive or unreasonable, then it is the intent of the parties hereto that such
covenants, which would otherwise be unenforceable due to such excessive or
unreasonable period of time, scope or area, be enforced for such lesser period
of time, scope or area as shall be deemed reasonable and not excessive by such
court.
17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
18. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by the
Consultant and by a duly authorized officer of the Company. No waiver by any
party hereto at any time of any breach by another party hereto of, or failure to
comply with, any condition or provision of this Agreement to be performed or
complied with by such other party shall be deemed a waiver of any similar or
dissimilar conditions or provisions at the same or at any prior or subsequent
time. Failure by the Consultant or the Company to insist upon strict compliance
with any provision of this Agreement or to assert any right which the Consultant
or the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision of or right under this Agreement.
* * * remainder of page intentionally left blank * * *

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            ISOLAGEN, INC.
      By           Title:                CONSULTANT                  NICHOLAS L.
TETI   

 

 